         

.\
_»
311

AP l 6 2019

.=.'1\’\ 5"»»,14.’

CLERK, U.S. DISTRICT COURT
EASTERN D|STR|CT OF CAL|F |A

BV

DEFUTV CLER|\

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

 

 

CASE NUMBER
UNITED sTATEs oF~AMERICA, 1117-CR-00198 LJO
Plaimiff(s)
V.
oRDER oN APPLICATION FoR wRIT oF
HABEAS coRPUs Al) TESTIFICANDUM
DANIEL vlLLANUEvA, -
Defendant(s).

 

The Court hereby ORDERS the Application for Writ of Habeas Corpus ad Testiticandum submitted
herewith be GRANTED and that a Writ of Habeas Corpus Ad Testificandum be issued to secure the appearance of
Robin Gill, who is a material witness in the above-referenced proceedings and who is confined at the Lerdo Pre-
trial Detention Facility, 17695 Industrial Farm Rd., Bakerstield CA 93308, (661) 391-7900.

ln order to secure this inmate’s attendance at these proceedings, it is necessary that a Writ of Habeas Corpus
ad Testificandum issue, commanding the custodian to produce the inmate before the Honorable Lawrence J. O’Neill,
United States District Court, Eastern District of California, 2500 Tulare Street (7th Floor), Fresno, California 93721,
on May 7, 2019, at 8:30 a.m. `

ACCORDINGLY, IT IS HEREBY ORDERED that:

l. A Writ of Habeas Corpus ad Testiticandum issue, under the seal of this court, commanding the Warden
or head officer of the Lerdo Pre-trial Detention Facility to produce the inmate named above to testify in the United
States District Court, at the time and place noted above, and from day to day until completion of court proceedings
or as ordered by the court; and thereafter to return the inmate to the Lerdo Pre-trial Detention Facility;

2. The custodian is ordered to notify the court of any change in custody of this inmate, and is ordered to
provide the any new custodian with a copy of this writ; and

3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of habeas corpus ad
testificandum on the Lerdo Pre-trial Detention Facility, 17695 Industrial Farm Rd., Bakersfield CA 93308.

///
///
///

 

WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden or Lead Officer, Lerdo Pre-trial Detention Facility, 17695 Industrial Farm Rd., Bakersfield
CA 93308:

WE COMMAND you to produce the inmate named above to testify before the United States District Court,
before the Honorable Lawrence J. O’Neill, United States District Court, Eastem District of California, 2500 Tulare
Street (7th Floor), Fresno, California 93721, on May 7, 2019, at 8:30 a.m.

Dared: 141 what _ 21 F /`71»\/_\

U.S. District Judge/U`.SI.Magistrate Judge
€r]~@,\ ? ('y-m<&’b&w\

 

 

